Citation Nr: 0032846	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.  The claims of entitlement to service connection 
for a bilateral foot disorder and for headaches are addressed 
in the remand part of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to her 
bilateral eye disorder claim has been obtained by the RO.

2.  The veteran is not shown to have a bilateral eye disorder 
related to her period of service.  


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she has an eye disorder which began 
in service.  The Board notes that it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board has reviewed the evidence of 
record and finds that there is no further duty to assist the 
claimant in the development of the claim of entitlement to 
service connection for a bilateral eye disorder.  38 U.S.C.A. 
§ 5107.

Service medical records show that during the veteran's 
January 1999 enlistment examination, she reported no 
complaints regarding any disorders of the eyes.   On physical 
examination, the evaluation was normal for examination of the 
eyes and other referable systems.  At that time, distant 
vision was measured as 20/200 corrected to 20/20, 
bilaterally.  Approximately one month later, a February 1999 
clinical record of optometry findings records that vision was 
measured as 20/400, bilaterally.  

A subsequent record of medical care in February 1999 noted 
complaints that the veteran sometimes had a black spot in her 
vision.  The assessment was multiple EPTE (existed prior to 
entry) complaints.

After service, a private medical statement in September 1999 
from the veteran's long-time treating physician stated that 
the veteran had never had any symptoms or treatment of 
asthma.  That statement made no reference to the claimed 
bilateral eye disorder.

The veteran testified in November 1999 regarding her claimed 
bilateral eye disorder.  She testified that she had never had 
problems before service with her eyes.  She testified that 
she saw black spots, and she believed this was caused by the 
stress or lack of sleep during service.  

A November 1999 VA ophthalmology report noted complaints of 
seeing spots before the eyes.  On examination, vision was 
measured as 20/400 corrected to 20/20, bilaterally.  After 
external and ophthalmoscopic examination, the report contains 
diagnoses of (1) myopia and (2) normal examination.  

During an associated November 1999 VA examination for her 
claimed headache disorder, she described the onset of the 
headaches with stress, and described the paroxysmal onset of 
visual scotomata, followed by a bifrontal throbbing headache 
associated with nausea and photophobia and vomiting on one 
occasion.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under 38 U.S.C.A. § 1111 (West 1991), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green 
v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 
3.304(b) (1999). "Clear and unmistakable evidence" refers to 
the persuasiveness of the evidence.  It describes the burden 
of proof, at a fact-finding level, necessary to overcome a 
presumption.  See Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).  In 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The Board notes that the veteran had complaints of seeing 
spots before her eyes during and after service.  However, 
there is no competent medical evidence of record showing any 
diagnosis of a present eye disorder for which service 
connection may be granted, either directly or on the basis of 
aggravation.  Service medical records show that the veteran's 
vision was measured as 20/200 corrected to 20/20 bilaterally 
during her entrance examination in January 1999.  Subsequent 
testing in February 1999 shows that the veteran's vision was 
measured as 20/400 corrected to 20/20 bilaterally at that 
time.  The November 1999 VA eye examination report shows that 
vision continued to be measured as 20/400 corrected to 20/20 
bilaterally.  During that examination, the veteran also 
underwent external and ophthalmoscopic examination.  At the 
conclusion of the examination, the diagnoses were myopia, and 
normal examination.     

While the evidence indicates that the veteran's vision may 
have worsened during service, the only pertinent diagnosis is 
myopia.  Myopia is "nearsightedness." Parker v. Derwinski, 1 
Vet. App. 522, 523 (1991).  The Board notes that refractive 
error of the eyes is not a disease or injury within the 
meaning of applicable legislation pertaining to entitlement 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (1999); 
Parker v. Derwinski, 1 Vet. App. 522, 523.  Except for the 
diagnosis of myopia, the November 1999 VA eye examination 
report shows a normal examination.

In view of the absence of competent medical evidence of an 
eye disorder in addition to myopia that is related to an 
incident of service and is superimposed on the veteran's 
myopia, the preponderance of the evidence is against her 
claim of entitlement to service connection for a bilateral 
eye disorder.  Although the veteran has reported a disorder 
involving seeing black spots, there is no competent medical 
evidence of a diagnosis of an associated bilateral eye 
disorder. 

Based on a review of the medical evidence of record as 
discussed above, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for the claimed bilateral eye disorder.  In making 
this determination, the Board has also considered testimony 
by the veteran indicating that she has a bilateral eye 
disorder related to service.  However, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of any claimed bilateral 
eye disorder, her testimony and statements are of little 
probative value and cannot serve as a basis for granting 
service connection for the claimed disorder.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of resolving reasonable doubt 
in the veteran's favor is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a bilateral eye disorder, is denied.



REMAND

The Board finds that a remand is required to obtain further 
medical evidence on the issues appealed with respect to the 
claimed bilateral foot disorder and headaches.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), requires that assistance to the veteran shall 
include providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  Under that statute, an examination or opinion is 
necessary if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant)

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent 
symptoms of disability; and
(B) indicates that the disability or symptoms may be 
associated with the claimant's active ... service; but
(C) does not contain sufficient medical evidence ... to 
make a decision on the claim.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

Service medical records show that during the veteran's 
January 1999 enlistment examination, she reported no 
complaints regarding any bilateral foot disorder or 
headaches.  On physical examination, the evaluation was 
normal for examination of the lower extremities, neurologic 
and other referable systems pertinent to the claimed 
bilateral foot disorder or headaches.  

A February 1999 record of medical care records a history of 
headaches for two years.  The veteran reported that she never 
sought medical care for temple headaches and used Naprosyn 
which usually worked.  The report also noted a history of a 
nerve problem in the feet that existed prior to entry (EPTE) 
to service, and she now had bilateral foot pain also.  The 
assessment was multiple EPTE complaints.

After service, a September 1999 private statement from Susan 
A. Keathley, M.D., indicated that she had been the veteran's 
treating physician for the veteran's entire life.  Dr. 
Keathley stated that the veteran had never had any symptoms 
or treatment of asthma.  Dr. Keathley did not, however, 
address the veteran's claimed bilateral foot disorder or 
headaches. 

The veteran testified in November 1999 regarding her claimed 
bilateral foot disorder and headaches.  She testified that 
she had never had problems before service with her feet or 
with headaches.  She testified that she had headaches, which 
she believed were caused by the stress or lack of sleep 
during service.  She testified that she had pinched nerves in 
her feet; and that this was from walking all the time and 
related to the boots worn in service.  She testified that the 
headaches began in her temples and then went all around; and 
that this was a pounding headache that required her to lay 
down in a dark room alone.

During a November 1999 VA examination, the veteran reported 
complaints of headaches, which began the first or second day 
of basic training and became progressively severe.  She 
complained of headaches.  The headaches continued since 
separation but were not as frequent as during service.  Her 
last headache was about two months before the present 
examination.  That headache was incapacitating.  The veteran 
associated the onset of the headaches with stress, and 
described the paroxysmal onset of visual scotomata, followed 
by a bifrontal throbbing headache associated with nausea and 
photophobia and vomiting on one occasion.  She reported that 
she had had only one incapacitating headache since service.  
After examination, the examination report concluded with a 
diagnosis that the veteran gave a history consistent with a 
diagnosis of migraine.  The examiner opined that this problem 
began about two years prior to service, although it was not a 
significant problem prior to entering service.  The examiner 
stated that he was unable to determine if there was any 
definite relationship between service and worsening of the 
veteran's migraine.  

Based on the statements by the examiner during the November 
1999 VA examination, the Board believes that a remand is 
necessary.  The examiner based his opinion that the veteran 
had a preexisting diagnosis of migraine, on a history given 
by the veteran.  The Board believes that it would be 
beneficial to the determination of this claim to obtain 
medical evidence that could assist in clarifying whether any 
headaches disability existed prior to service, and if so, 
whether there was any aggravation during service.  Toward 
this aim, an attempt should be made to obtain any relevant 
clinical evidence prior to and since service.  The veteran 
should then be provided with appropriate examination and 
opinion, regarding whether there is any diagnosed headache 
disorder that was incurred in or aggravated by service. 

Regarding the veteran's bilateral foot disorder claim, the 
Board notes that during service, the veteran reported a 
history of a nerve problem in the feet that existed prior to 
entry (EPTE) to service, and present complaints of bilateral 
foot pain.  At that time, the assessment indicated that the 
veteran had a preexisting foot problem.  Although the record 
indicates that the November 1999 VA examination was to 
include examination for foot problems, the examination report 
does not indicate that any examination of the feet was 
included.  As the record indicates that there may have been a 
preexisting bilateral foot disorder, the Board believes that 
any pre-service and post-service medical records of treatment 
pertinent to this claim would be helpful.  Further, the Board 
believes that an examination of the claimed foot disorder 
would be beneficial in clarifying whether there is a current 
bilateral foot disorder that was incurred in or aggravated by 
service.  Therefore, after obtaining any relevant medical 
records, the veteran should be provided with appropriate 
examination and opinion, regarding whether there is any 
diagnosed bilateral foot disorder that was incurred in or 
aggravated during service. 

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. 5107 (West 1991).  
The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the duty to assist 
includes the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Board finds that a 
contemporaneous VA examination subsequent to obtaining any 
further medical records is warranted.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, this case is REMANDED for the following:

1. The RO should take appropriate steps 
in order to obtain and associate with the 
claims file any outstanding records of 
the veteran's VA or private medical 
treatment for a bilateral foot disorder 
or headaches not already associated with 
the file, including private medical 
records from before service.  In 
particular, the RO should specifically 
seek pre- and post-service private 
medical reports to include treatment 
records from the veteran's long-time 
treating physician, Susan A. Keathley, 
M.D.  In addition, the RO should take 
appropriate steps to contact the veteran 
and instruct her to submit all medical 
evidence which tends to support her 
assertions that a bilateral foot disorder 
or headaches were due to service.

2.  The case should then be referred for 
respective examinations and opinions by 
physician specialists appropriate for the 
claimed bilateral foot disorder and 
headaches.  The claims folder must be 
made available to the respective 
physicians.  All indicated studies should 
be performed.  The examiners should 
provide an opinion as to the etiology of 
any bilateral foot disorder or headaches 
found; to include whether it is at least 
as likely as not that such disorder is 
related to service, either as incurred 
during service, or as aggravation of a 
preexisting disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  If 
the examiner finds aggravation, the 
degree of the aggravation should be 
indicated, to the extent feasible.  

3.  Subsequently, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefits sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals

 

